Abrams, J.
This is a motion by the defendant for a reargument of its motion to remove this action to its proper district. Plaintiff commenced the action in the seventh district, stating his address at 207 West One Hundred and Sixth street, which is in the fifth district. The defendant states its address to be 4301 Webster avenue, which is in the second Bronx district. The defendant proceeded in the orderly way to remove this action to that district, and the plaintiff moved to transfer it to the fifth Manhattan. Knowing the condition of the calendar, and in the belief that the interests of both parties would be served by transfer to a district wherein an early trial might be had, I transferred the case to the fifth district. The defendant indicates his objection to this course by a motion for reargument or for leave to appeal.
Subdivision 2 of section 17 of the New York City Municipal Court Code requires that I grant the motion for reargument, since the section is explicit that, where the action is brought in the wrong district, and the defendant demands its transfer to the proper district, the transfer must be ordered.
Granting the motion for reargument, and as there is no dispute as to the facts presented, and there can be no question of the application of the law to the situation, I grant the defendant’s motion to transfer the action to the second district Bronx, and deny the plaintiff’s motion for transfer to the fifth Manhattan district.
In the disposition thus made, the application for leave to appeal is denied.